        Case 3:20-cv-00253-BSM Document 52 Filed 07/20/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

NICHOLAS PHILLIP CASKEY                                                     PLAINTIFF
ADC #553102

v.                          CASE NO. 3:20-CV-00253-BSM

KEITH BOWERS                                                               DEFENDANT

                                        ORDER

       Having reviewed the entire record de novo, Magistrate Judge Edie R. Ervin’s

recommended disposition [Doc. No. 50] is adopted. Nicholas Phillip Caskey’s claims are

dismissed without prejudice, and Keith Bowers’s motion to dismiss [Doc. 48] is granted. See

Local Rule 5.5(c)(2).

       IT IS SO ORDERED this 20th day of July, 2021.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
